
	
		II
		109th CONGRESS
		2d Session
		S. 3762
		IN THE SENATE OF THE UNITED STATES
		
			July 28 (legislative
			 day, July 26), 2006
			Mr. McCain (for himself
			 and Mr. Kyl) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To designate segments of Fossil Creek, a tributary to the
		  Verde River in the State of Arizona, as wild and scenic
		  rivers.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Fossil Creek Wild and Scenic River
			 Act of 2005.
		2.FindingsCongress finds that—
			(1)the restoration
			 of stream flow to Fossil Creek resulting from the decommissioning of the
			 Childs-Irving Hydroelectric Project by the Arizona Public Service Company is a
			 demonstration of remarkable corporate stewardship resulting in the rebirth of a
			 river;
			(2)the spring-fed
			 waters of Fossil Creek are exceptional for central Arizona and the travertine
			 geological formations are rarely found anywhere in the United States;
			(3)the restoration
			 of stream flow to Fossil Creek will provide riparian habitat for native fish,
			 birds, plants, mammals, amphibians, and reptiles;
			(4)the
			 Yavapai-Apache Nation considers Fossil Creek to be a sacred place, with
			 significant spiritual and cultural values;
			(5)the Verde River,
			 into which Fossil Creek flows, has previously been added to the National Wild
			 and Scenic Rivers System;
			(6)the Northern Arizona University has
			 invested significant resources in studying the restoration of Fossil Creek and
			 the unique geological, hydrological, and biological characteristics of Fossil
			 Creek;
			(7)State and Federal
			 land and resource management agencies have invested significant resources in
			 restoring the native fish populations of Fossil Creek through barrier
			 construction and stream renovation activities;
			(8)the Fossil Creek
			 watershed will continue to provide opportunities for hiking, swimming, camping,
			 horseback riding, wildlife viewing, hunting, and livestock grazing;
			(9)the Forest
			 Service has determined that Fossil Creek is eligible for inclusion into the
			 National Wild and Scenic Rivers System based on the free-flowing condition and
			 outstandingly remarkable geology, ecology, fish, wildlife, cultural, and scenic
			 values of the creek; and
			(10)this reborn
			 river deserves long-term protection secured by a sustainable management plan
			 that recognizes and maintains the remarkable values of the Fossil Creek
			 area.
			3.Designation of
			 wild and scenic riversSection
			 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended—
			(1)by redesignating the last paragraph
			 (relating to the White Salmon River, Washington) as paragraph (167); and
			(2)by adding at the end the following:
				
					(168)Fossil Creek,
				Arizona
						(A)Upper Fossil
				CreekFrom the source at Fossil Springs below Sand Rock and Calf
				Pen Canyons to where the water leaves the Fossil Spring Wilderness Area, as a
				wild river.
						(B)Middle Fossil
				CreekFrom the border of the Fossil Spring Wilderness Area to the
				Mazatzal Wilderness Boundary, as a scenic river.
						(C)SegmentThe
				6.6 miles from the Mazatzal Wilderness Boundary down to the confluence with the
				Verde River, as a wild
				river.
						.
			4.Management of
			 river segmentsThe Secretary
			 of Agriculture shall—
			(1)manage the river segments designated in
			 section 3; and
			(2)submit a river management plan for the
			 designated segments to Congress not later than 2 years after the date of
			 enactment of this Act.
			5.Allowance for
			 restoration activities
			(a)Arizona Public
			 Service CompanyWithout
			 further consultation under section 7 of the Wild and Scenic Rivers Act (16
			 U.S.C. 1278), Arizona Public Service Company, the former licensee for the
			 Childs-Irving Hydroelectric Project (FERC project number 2069), may conduct
			 project decommissioning and restoration activities agreed to in the surrender
			 application and relevant docketed filings with the Federal Energy Regulatory
			 Commission.
			(b)Federal and
			 State agenciesAny Federal or State agency may conduct stream
			 restoration and barrier maintenance activities in accordance with the
			 environmental assessment and finding of no significant impact for the Fossil
			 Creek Native Fish Restoration Project dated 2004.
			6.Stream
			 monitoringNotwithstanding the
			 amendment made by section 3, the United States Geological Survey or any
			 permittee of the Forest Service may undertake any necessary activities,
			 including access by any existing road, to install, operate, maintain, or
			 otherwise manage 1 or more stream flow gauges on Fossil Creek in cooperation
			 with the Forest Service for the purpose of monitoring and collecting stream
			 flow and other water resource information.
		7.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary for each fiscal
			 year—
			(1)to prepare
			 management plans for all river segments designated as wild or scenic rivers
			 under section 3 not later than 2 years after the date of designation, in
			 accordance with section 3(d)(1) of the Wild and Scenic Rivers Act (16 U.S.C.
			 1274(d)(1));
			(2)to fund a river
			 ranger to oversee Fossil Creek; and
			(3)to otherwise
			 carry out this Act.
			
